Citation Nr: 1623026	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  10-41 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for plantar fasciitis of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to April 1988, December 1990 to May 1991, and January 2003 to May 2003 with additional reserve service.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO), which in pertinent part, denied service connection for plantar fasciitis of the right foot.

The Veteran provided testimony at a July 2014 Travel Board hearing; the hearing transcript is of record.  

The Board granted service connection for plantar fasciitis of the left foot in a September 2014 decision, and remanded the appeal for service connection for plantar fasciitis of the right foot for additional development.  While the Board finds that not all requested development has been completed in this case, because the evidence is sufficient to grant service connection for right foot plantar fasciitis, an additional remand is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); Cf. Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The evidence is at least in equipoise as to whether currently diagnosed plantar fasciitis of the right foot was incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for plantar fasciitis of the right foot are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 5103, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required. 

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Plantar fasciitis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) do not apply to this claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. 
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran contends that plantar fasciitis of the right foot was incurred during active duty service in 2003.   After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds, resolving all reasonable doubt in the Veteran's favor, that plantar fasciitis of the right foot was incurred in service.

The Veteran has currently diagnosed plantar fasciitis of the right foot.  A May 2015 VA examination shows that the Veteran has current plantar fasciitis present in both feet.

The evidence is at least in equipoise as to whether currently diagnosed plantar fasciitis of the right foot was incurred in service.  The Board finds that the Veteran experienced symptoms of right foot pain in service.  During a June 2014 Board hearing, the Veteran testified that his foot pain started in service and that his foot symptoms affected both feet.  He reported that immediately after service, in May 2003, he began seeing Dr. W.T. for foot pain and was given a diagnosis of plantar fasciitis.  The Veteran testified that he was treated for plantar fasciitis in both feet.  

Service treatment records show that the Veteran had multiple complaints related to left foot pain and left plantar fasciitis in May 2005, noted also on his separation examination and post-deployment examination, but do not identify specific complaints relating to the right foot.  However, the record indicates that the Veteran was treated for right foot pain, and had a diagnosis of plantar fasciitis in the right foot just months after service separation.  An October 2003 Physical Profile, dated subsequent to the Veteran's period of active duty service from January 2003 to May 2003, shows that the Veteran was put on profile for bilateral foot pain with a diagnosis of bilateral plantar fasciitis.  Private treatment records from Dr. W.T. dated in February 2004 show that the Veteran complained of heel and foot pain which had been present since approximately last May 2003.  The Veteran was diagnosed with plantar fasciitis in both feet at that time.  The Veteran continued to receive treatment for bilateral plantar fasciitis from 2004 to 2006.  

The Board finds that the Veteran is competent to identify symptoms of chronic right foot pain in service, and symptoms continuing post-service leading up to his diagnosis of bilateral plantar fasciitis shown in 2003 and 2004.  The Board finds that evidence showing that that the Veteran was put on profile for symptomatic plantar fasciitis in both feet and evidence showing that the Veteran reported bilateral heel and foot pain in since May 2003 during the course of treatment in February 2004 are probative and support the Veteran's testimony with regard to the onset and chronicity of his foot symtpoms.  For these reasons, the Board finds that the Veteran has provided competent and credible evidence identifying the onset of plantar fasciitis in service.  

While a May 2015 VA examiner stated that she did not see evidence of right foot plantar fasciitis diagnosed in service treatment records during the Veteran's time in service, the Board finds that this statement is not entirely responsive to questions asked on remand with regard to the likelihood that plantar fasciitis of the right foot was incurred during service, or was otherwise related to service.  Moreover, insomuch as the VA examiner's statement represents a negative opinion with regard to the question of direct service connection, the Board finds that the VA examiner did not take into account the Veteran's credible testimony with regard to having right foot pain symptoms in service and post service, and does not address relevant evidence identifying a diagnosis of plantar fasciitis in October 2003 and February 2004, very shortly after service separation.  Accordingly, the Board finds that the May 2015 VA opinion, which did not adequately consider the Veteran's lay testimony or documented evidence of planter fasciitis within months of the Veteran's separation of service, was not based on a full and accurate factual background and is of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board finds that the Veteran is competent and credible to identify foot pain symptoms in service, and a chronicity of such symptoms leading up to treatment and diagnosis of plantar fasciitis months later.  Medical evidence documenting such treatment and diagnoses are of record and lend further support to the Veteran's statements.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for plantar fasciitis of the right foot.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for plantar fasciitis of the right foot is granted. 




____________________________________________
KALPANA PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


